Citation Nr: 1114666	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an amputation of the left leg below the knee.

2.  Entitlement to service connection for an amputation of the right leg above the knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 1947.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary before the claims on appeal can be properly adjudicated. Efforts must be made to secure all private medical records and VA records that may exist related to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  As for federal records, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  

Here, in July 2010 correspondence, the Veteran stated he has received treatment at the VA Medical Center in Cleveland, Ohio for the disabilities on appeal.  These records have not been obtained.  Additionally, at the March 2011 hearing the Veteran testified that he received treatment for his legs at West Penn Hospital in Pittsburg, Pennsylvania in 1953, and also at Centennial Hospital.  Attempts to obtain these records should also be made.

The Board further notes that at the March 2011 hearing, the Veteran testified that his right leg was amputated above the knee in 2009.  There are no 2009 medical records in the claims file.  The pre-operative, operative, and post-operative records for the disabilities on appeal have not been obtained.  On remand, the Veteran should be asked for the source of all such records, and attempts to obtain the records must be made.

Additionally, the file reflects that the Veteran's service treatment records appear to have been destroyed in the 1973 fire at the National Personnel Records Center but a formal finding in this regard has not been made.  The RO's attempts to obtain these records are unclear.  The United States Court of Appeals for Veterans Claims (the Court) has determined that if all relevant personnel records have not been obtained, that may be a breach of the duty to assist and grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet.App. 96, 101-03 (2005).  As such, a final attempt to obtain the Veteran's service treatment records must be made.

A remand is also required in order to afford the Veteran a VA examination to determine the nature and etiology of his disability. In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.
	
Here, the Veteran's left leg amputation is documented in a VA treatment record of November 2007.  As noted above, the Veteran testified that his right leg was amputated in 2009 and while the record does not presently document this as the most current treatment records are dated from 2008, the Veteran is competent to establish the amputation of his leg.  As for the in-service incurrence of the Veteran's disabilities, the Veteran essentially contends that his left knee was injured in service and was improperly treated.  This eventually led to the amputation of his lower left leg.  The Veteran testified that the resulting overuse of his right leg due to the amputation gradually resulted in the amputation of the lower right leg as well.  As indicated above, there are few service treatment records available with which to document any in-service injury or treatment.  However, the Veteran alleges a continuity of symptomatology, and the Board does note left knee problems documented in medical records from March 1953, January 1976, and June 1981.  A VA examination has not been provided and the Veteran should be afforded an opinion before his claims are adjudicated by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records from the VAMC facility in Cleveland, Ohio.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.  


2.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain private treatment records from the providers listed below.  Thereafter, the RO should attempt to obtain those records.  
	a.  West Penn Hospital
	b.  Centennial Hospital
	c.  pre-operative, operative, and post-operative 
     records for each of his leg amputations

3.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all service medical and personnel records from the National Personnel Records Center.  Associate all such records with the Veteran's claim folder.  

4.  Afford the Veteran a VA examination to ascertain the nature and etiology of the following conditions:
	a.  amputation of the left leg below the knee
	b.  amputation of the right leg above the knee 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current disorders had their onset during service or are in any other way 
causally related to his active service.  Unless additional service treatment records are located on remand, in rendering this opinion the examiner should note the absence of service treatment records and concede the in-service incurrence of a left knee injury for purposes of this appeal.  The examiner should further discuss the Veteran's allegations of a continuity of symptomatology since service.
      			
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R.  3.158, 3.655 (2010).   

After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



